United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS BENEFITS ADMINISTRATION,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1662
Issued: June 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 26, 2017 appellant, through counsel, filed a timely appeal from a February 2,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted October 25, 2010 employment incident.
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior decision are incorporated herein by reference. The relevant facts are as follows.
On October 27, 2010 appellant, then a 36-year-old veterans’ service representative (VSR)
claims examiner, filed a traumatic injury claim (Form CA-1) alleging that, on October 25, 2010,
while in the performance of duty, she sustained a back strain when a cabinet fell forward as she
was placing a file inside.
On December 3, 2010 OWCP denied appellant’s claim, finding that, while she had
established that an incident occurred on October 25, 2010 as alleged, she had not established that
appellant sustained an injury in connection with the accepted incident.
Appellant requested reconsideration on March 21, 2011 and by decision dated June 15,
2011, OWCP modified its prior decision to find that appellant had established that she sustained
an injury as alleged. The claim, however, remained denied, as she had not established that the
injury was causally related to the accepted October 15, 2010 employment incident.
Appellant again requested reconsideration and by decisions dated July 20 and August 24,
2012, OWCP denied modification of its prior decision. She subsequently appealed to the Board.
By decision dated March 22, 2013, the Board affirmed OWCP’s July 20 and August 24,
2012 decisions, finding that appellant failed to establish that her back, leg, neck, and hand
injuries were causally related to the accepted October 25, 2010 employment incident.4
On August 12, 2013 appellant, through counsel, requested reconsideration, contending
that the medical evidence of record established her claim. Counsel stated that she was
submitting a new supplemental medical report from Dr. Shannon Ceasar, a family practitioner,
which provided additional information and cured the deficiencies of her prior report.
In an undated narrative report, Dr. Ceasar related that she evaluated appellant on
March 27, 2012 for injuries stemming from an October 25, 2010 work-related incident. She
diagnosed displacement of intervertebral disc without myelopathy, degeneration of lumbar or
lumbosacral intervertebral disc, cervicalgia, cervicobrachial syndrome, lumbago, spasm of
muscle, cervical segmental dysfunction and lumbar segmental dysfunction. Dr. Ceasar noted
that, although appellant’s current symptoms existed prior to the October 25, 2010 employment
incident, those symptoms were noticeably exacerbated and aggravated by the incident. She
further concluded that appellant’s previous conditions did not contribute to her present condition.
Dr. Ceasar opined with reasonable medical certainty that the resulting impact of the heavy
cabinet caused an exacerbation and worsening of appellant’s injuries and the continued heavy
workload and lifting exacerbated the problem into the neck and hand.

3

Docket No. 13-0076 (issued March 22, 2013); Docket No. 14-0751 (issued October 20, 2014).

4

Docket No. 13-0076 (issued March 22, 2013).

2

By decision dated January 10, 2014, OWCP denied appellant’s claim, finding that the
medical evidence of record failed to establish that her diagnosed conditions were causally related
to the October 25, 2010 employment incident.
On February 20, 2014 appellant again appealed to the Board. By decision dated
October 20, 2014, the Board affirmed OWCP’s January 10, 2014 decision, finding that she failed
to establish that her back, leg, neck, and hand conditions were causally related to the accepted
October 25, 2010 employment incident.5 The Board found that while Dr. Ceasar addressed
appellant’s preexisting back condition and opined that the October 25, 2010 employment
incident caused a marked exacerbation, she failed to provide a rationalized opinion regarding the
cause of appellant’s diagnosed conditions. Dr. Ceasar provided eight different diagnoses, yet
only generally stated that appellant’s conditions were exacerbated by the October 25, 2010
incident. She failed to address each condition specifically with an opinion on how a falling file
cabinet would cause each of the diagnoses provided. Dr. Ceasar generally stated that, following
the October 25, 2010 employment incident, appellant’s condition worsened due to the weakened
area of the spine which was under a constant state of stress as a result of her work-related duties,
causing the complicated conditions of the upper and mid back. This statement failed to provide a
sufficient explanation as to the mechanism of injury pertaining to this traumatic injury claim,
namely, how a falling cabinet would have caused or aggravated appellant’s multiple claimed
conditions. Without explaining how physiologically the movements involved in the employment
incident caused or contributed to the diagnosed conditions, the Board finds that Dr. Ceasar’s
opinion that the impact of the heavy cabinet caused an exacerbation and worsening of appellant’s
injuries is equivocal in nature and of limited probative value.
On September 1, 2015 appellant, through counsel, requested reconsideration. Counsel
noted submission of a new medical report from Dr. Ceasar which established causal relationship
and addressed the deficiencies found in her previous reports.
In an August 27, 2015 medical report, Dr. Ceasar reported that she evaluated appellant on
March 27, 2012 for injuries stemming from an October 25, 2010 work-related incident. She
explained that appellant worked as a claims examiner for the employing establishment and her
regular job duties entailed retrieving and placing large files in a filing cabinet. On October 25,
2010 appellant suffered a traumatic injury to the neck and lower back when she was placing a
file in the file cabinet when the entire cabinet began to fall forward. This caused her to grab and
hold the cabinet with her arms and hands, resulting in a traumatic injury to the neck and lower
back. Dr. Ceasar explained that the file weighed in excess of 20 pounds, the file cabinet was
four feet tall and weighed in excess of 250 pounds, and appellant was five feet two inches tall
and weighed 140 pounds. She opined that, based on the presentation of injuries and the
mechanism of injury, appellant suffered a traumatic injury to her neck and lower back when she
tried to stop a filing cabinet from falling on top of her. Appellant noted that the file cabinet
weighed in excess of 250 pounds, putting shearing force on appellant’s cervical and lumbar spine
due to exerting herself to keep the cabinet from falling on top of her. Dr. Ceasar diagnosed
displacement of intervertebral disc without myelopathy, degeneration of lumbar or lumbosacral
intervertebral disc, brachial neuritis or radiculitis, cervicalgia, cervicobrachial syndrome,
lumbago, spasm of muscle, cervical segmental dysfunction, and lumbar segmental dysfunction.
5

Docket No. 14-0751 (issued October 20, 2014).

3

By letter dated February 10, 2016, counsel for appellant noted submission of a diagnostic
report predating her October 25, 2010 employment injury as requested by OWCP.
In a June 11, 2009 diagnostic report, Dr. Harold Keyserling, a Board-certified radiologist,
reported that a magnetic resonance imaging (MRI) scan of the lumbar spine revealed
degenerative changes at L5-S1 mild bilateral facet arthrosis, L4-5 focal left foraminal disc
protrusion causing mild left foraminal stenosis, and L3-4 mild bilateral facet arthrosis. He
diagnosed focal left foraminal disc protrusion at L4-5 causing mild left foraminal stenosis and
possible impingement of the exiting L4 nerve root.
By decision dated March 23, 2016, OWCP denied modification of its October 20, 2014
decision, finding that the evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to the accepted October 25, 2010 employment incident.
On December 13, 2016 appellant, through counsel, requested reconsideration of OWCP’s
decision. In support of her claim, appellant submitted progress notes dated August 30, 2000
through January 28, 2016 documenting treatment for lower back conditions. She also
resubmitted Dr. Ceasar’s March 27, 2012 evaluation report and the August 27, 2015
supplemental report.
By decision dated February 2, 2017, OWCP denied modification of its March 23, 2016
decision, finding that the evidence of record failed to establish that appellant’s diagnosed
conditions were causally related to the accepted October 25, 2010 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.9 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
6

Supra note 1.

7

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

8

Michael E. Smith, 50 ECAB 313 (1999).

9

Elaine Pendleton, supra note 7.

4

To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.10 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.11
ANALYSIS
OWCP accepted that the October 25, 2010 employment incident occurred as alleged.
The issue is whether appellant has established that the incident caused her multiple diagnosed
conditions. The Board finds that she did not submit sufficient medical evidence to establish that
her neck, back, leg, and hand conditions were causally related to the October 25, 2010
employment incident.12
Following the Board’s last October 20, 2014 decision, appellant submitted an August 27,
2015 supplemental report from Dr. Ceasar. Counsel argued that this report, along with
Dr. Ceasar’s prior medical reports of record, provided an uncontroverted inference of causal
relationship. The Board finds that the opinion of Dr. Ceasar is not well rationalized.13
In her August 27, 2015 report, Dr. Ceasar diagnosed displacement of intervertebral disc
without myelopathy, degeneration of lumbar or lumbosacral intervertebral disc, brachial neuritis
or radiculitis, cervicalgia, cervicobrachial syndrome, lumbago, spasm of muscle, cervical
segmental dysfunction, and lumbar segmental dysfunction. She opined that based on the
mechanism and presentation of injuries, appellant suffered a traumatic injury to her neck and
lower back when she tried to stop a filing cabinet from falling on top of her when she was
placing a file in the cabinet. The Board notes that Dr. Ceasar’s previously submitted medical
reports failed to adequately describe the mechanism of injury pertaining to this traumatic injury
claim.14 Dr. Ceasar’s additional report fails to rectify the deficiencies, only generally stating that
the 250 pound cabinet put shear force on appellant’s cervical and lumbar spine when she exerted
herself to keep the cabinet from falling on top of her. While she provided additional information
surrounding the employment incident, specifically pertaining to the weight and height of
appellant and the cabinet, these details did not satisfy the inadequacies of her prior reports.
Dr. Ceasar noted eight different diagnoses, but failed to provide a sufficient explanation as to the
10

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

11

James Mack, 43 ECAB 321 (1991).

12

See Robert Broome, 55 ECAB 339 (2004).

13

R.M., Docket No. 11-1921 (issued April 10, 2012).

14

D.H., Docket No. 14-1852 (issued January 27, 2015).

5

mechanism of injury pertaining to this traumatic injury claim, namely, how a 250-pound falling
cabinet would cause or aggravate these multiple diagnosed conditions.15 Rather, Dr. Ceasar’s
supplemental report merely provided a more descriptive account of the October 25, 2010
employment incident as related to her by appellant. Such generalized statements do not establish
causal relationship because they merely repeat appellant’s allegations and are unsupported by
adequate medical rationale explaining how this physical activity actually caused the diagnosed
conditions.16
Furthermore, Dr. Keyserling’s June 11, 2009 diagnostic report established a focal left
foraminal disc protrusion at L4-5 causing mild left foraminal stenosis and possible impingement
of the exiting L4 nerve root. This MRI scan, coupled with the VA progress notes dating back to
August 30, 2000, show treatment for a preexisting lumbar injury. The Board notes that where a
person has a preexisting condition that is not disabling, but which becomes disabling because of
aggravation causally related to the employment, then regardless of the degree of such
aggravation, the resulting disability is compensable.17 However, Dr. Ceasar’s August 27, 2015
medical report failed to discuss appellant’s medical history and preexisting lumbar injuries as it
related to the October 25, 2010 employment incident. Her previously submitted medical reports
addressed appellant’s preexisting lumbar injury by only generally stating that the October 25,
2010 employment incident caused a marked exacerbation. Dr. Ceasar did not address why
appellant’s complaints were not caused by her preexisting injury nor did she discuss whether her
preexisting injury had progressed beyond what might be expected from the natural progression
of that condition.18 A well-rationalized opinion is particularly warranted when there is a history
of preexisting condition.19
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. The VA progress notes dated August 30, 2000 through January 28, 2016 document
treatment for a back injury with no opinion on causal relationship. Medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.20 As such, these reports are insufficient to meet
appellant’s burden of proof.21
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.22 Appellant’s honest belief that the October 25,
2010 employment incident caused her medical injury is not in question, but that belief, however
15

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

16

K.W., Docket No. 10-0098 (issued September 10, 2010).

17
P.B., Docket No. 13-1866 (issued March 7, 2014).; S.W., Docket No. 11-1678 (issued February 22, 2012);
Arnold Gustafson, Docket No. 89-0438 (issued October 30, 1989).
18

R.E., Docket No. 14-0868 (issued September 24, 2014).

19

T.M., Docket No. 08-0975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

20

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

21

S.W., Docket 08-2538 (issued May 21, 2009).

22

D.D., 57 ECAB 734 (2006).

6

sincerely held, does not constitute the medical evidence necessary to establish causal
relationship.23
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between the October 25, 2010 employment incident and appellant’s claimed
employment injuries. Thus, appellant has failed to meet her burden of proof.
Appellant may submit new evidence or argument, with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
diagnosed conditions are causally related to the October 25, 2010 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 1, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

See J.S., Docket No. 17-0507 (issued August 11, 2017).

7

